DETAILED ACTION
Applicant's submission filed on March 28, 2022 has been entered.
Claims 1-66, 81 and 83 are cancelled.
Claims 67, 76-77 and 82 are currently amended.
Claim 86 is new.
Claims 67-80, 82 and 84-86 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The rejection of claims 67 and 77, and claims 68-75, 78-80, 82-85 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendment of claims 67 and 77.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 70 as currently amended is drawn to the method of claim 69, further comprising identifying at least one modified plant cell of the third plant comprising in its genome the polynucleotide of interest integrated at said target site. It is unclear how the method of claim 69 could result in the production of at least one modified plant cell of the third plant comprising in its genome the polynucleotide of interest integrated at said target site, because although the method of claim 69 recites that “the Cas9 polypeptide is capable of forming a Cas9-guide RNA complex that enables the Cas9 endonuclease to introduce a double-strand break at said target site of one or more cells of the third plant”, neither claim 69 nor claim 70 provide for the introduction of the guide RNA required for the formation of the Cas9-guide RNA complex, which in turn is required to integrate the polynucleotide of interest.

Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 71 is indefinite because “guide RNA” in line 1 lacks an article (“a” or “the”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 67, 69-70, 73-75 and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application No. 2015/0067922, published Mar. 5, 2015).
Claim 67 as currently amended is drawn to a method for modifying a target site in the genome of a crop plant, the method comprising:
growing a first crop plant comprising within its genome a stably integrated Cas9 polynucleotide operably linked to a heterologous promoter, wherein the Cas9 polynucleotide encodes a Cas9 polypeptide;
crossing the first crop plant with a second crop plant; and
obtaining a third plant from crossing the first plant with the second crop plant,
wherein the Cas9 polynucleotide from the first crop plant is stably integrated into the genome of said third plant such that the Cas9 polypeptide is capable of forming a Cas9-guide RNA complex that enables the Cas9 endonuclease to introduce a double-strand break at said target site of one or more cells of the third plant.
Claim 69 as currently amended is drawn to the method of claim 67, further comprising providing a donor DNA to said one or more cells of the third plant, wherein said donor DNA comprises a polynucleotide of interest.
Claim 70 as currently amended is drawn to the method of claim 69, further comprising identifying at least one modified plant cell of the third plant comprising in its genome the polynucleotide of interest integrated at said target site.
Claim 73 as currently amended is drawn to the method of claim 67, wherein the first, second, and third plant is a monocot or a dicot.
Claim 74 is drawn to the method of claim 73, wherein the monocot is selected from the group consisting of maize, rice, sorghum, rye, barley, wheat, millet, oats, sugarcane, turfgrass, and switchgrass.
Claim 75 is drawn to the method of claim 73, wherein the dicot is selected from the group consisting of soybean, canola, alfalfa, sunflower, cotton, tobacco, tomato, peanut, potato, Arabidopsis, and safflower.
Claim 85 as currently amended is drawn to the method of claim 67, wherein guide RNA of the Cas9-guide RNA complex is provided to said one or more cells of the third plant by Agrobacterium transformation.
Yang et al. teach a method of altering expression of at least one target gene by introducing into a plant cell a vector or vectors comprising a first regulatory element operable in a plant cell operably linked to at least one nucleotide sequence encoding a CRISPR-Cas system guide RNA (gRNA) that hybridizes with the target sequence and a second regulatory element operable in a plant cell operably linked to a nucleotide sequence encoding a Type-II CRISPR-associated Cas9 nuclease, wherein the plant cell is from a monocot (Oryza sativa (rice), Sorghum bicolor, Zea mays (maize)) or a dicot (Arabidopsis thaliana, Solanum lycopersicum (tomato), Glycine max (soybean),  Solanum tuberosum (potato)), which are recognized as crop plants (claims 1, 3, 4; also U.S. Provisional Application No. 61/828737: claims 1 and 2; pages 31-32). The Cas9 endonuclease is capable of forming a complex with a guide RNA that enables the Cas9 endonuclease to introduce a double-strand break at a target site (paragraph [0007]; also U.S. Provisional Application No. 61/828737: page 2). Yang et al. teach that their method can also be practiced using an additional a donor DNA fragment with positive (e.g., herbicide or antibiotic resistance) and/or negative (e.g., toxin genes) selection markers when co-introduced with the CRISPR/Cas system into plant cells for targeted gene repair/correction and knock-in (gene insertion and replacement) via homologous recombination (paragraph [0023]; also U.S. Provisional Application No. 61/828737: page 4). Yang et al. teach that vectors for expressing Cas9 or a guide RNA may be stably integrated into the plant cell genome, or used for transient expression of Cas9 and guide RNAs in a plant cell (paragraphs [0017], [0022], [0100], and [0118]; also U.S. Provisional Application No. 61/828737: pages 3, 4, 37). Yang et al. teach the operable linkage of a Cas9 endonuclease gene to a heterologous promoter (paragraphs [0042], [0117], [0127]; also U.S. Provisional Application No. 61/828737: pages 37 and 53). Yang et al. teach that a gRNA-Cas construct can be introduced together with a donor DNA construct into plant cells to create precise nucleotide alterations (substitution, deletion and insertion) and sequence insertion and can, in one embodiment, generate herbicide-tolerant crops by substitutions of specific nucleotides in plant genes such as those encoding acetolactate synthase (ALS) and protoporphyrinogen oxidase (PPO) (paragraph [0122]; also U.S. Provisional Application No. 61/828737: page 39). Yang et al. further teach the production of transformed plant cells, and that their transformed plant cells can be cultured to regenerate a whole plant which possesses the transformed genotype and thus the desired phenotype, using techniques that were known in the art prior to their filing (paragraphs [0105]-[106] and [0108]; also U.S. Provisional Application No. 61/828737: page 35). Yang et al also exemplify providing a guide RNA to a plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraphs [0126] to [156]; also U.S. Provisional Application No. 61/828737: pages 40-44, 52-60). Yang et al. further teach that after an expression cassette is stably incorporated in transgenic plants and confirmed to be operable, it can be introduced into other plants by sexual crossing, and that any of a number of standard breeding techniques can be used to accomplish this, depending upon the species to be crossed (paragraph [0109]; also U.S. Provisional Application No. 61/828737: page 36). Yang et al. also teach the introduction of Cas9 and guide RNA encoding sequences using Agrobacterium transformation (paragraphs [0007], [0017], [0022], [0030], [0105], [0118], [0122]; also U.S. Provisional Application No. 61/828737: pages 2, 3, 4, 19, 33, 38, 39). Yang et al. additionally teach that for any method that they disclose that includes discrete steps, the steps may be conducted in any feasible order, including simultaneously (paragraph [0098]; also U.S. Provisional Application No. 61/828737: page 18).
Yang et al. do not teach a specific embodiment wherein a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter is grown and crossed with a second plant, and a guide RNA is provided to at least one plant cell comprised by or isolated from a third plant obtained from crossing the first plant with the second plant.
Given the teachings of Yang et al. that a target site in the genome of a monocotyledonous or dicotyledonous crop plant cell can be modified by providing, including providing by Agrobacterium transformation, to a plant cell a vector or vectors comprising a nucleotide sequence encoding a guide RNA and a nucleotide sequence encoding a Cas9 nuclease operably linked to a heterologous promoter (an expression cassette), with or without a donor DNA, given the teachings of Yang et al. that a monocotyledonous or dicotyledonous crop plant cell and plant having a Cas9 endonuclease gene stably integrated into its genome can be made, given the teachings of Yang et al. that an expression cassette that has been stably introduced into a plant can be introduced into other plants by sexual crossing using standard breeding techniques, and given the teachings of Yang et al. that for any method that they disclose that includes discrete steps, the steps may be conducted in any feasible order, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a target site in the genome of a monocotyledonous or dicotyledonous crop plant cell or plant can be modified by crossing a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter with a second plant, and providing a guide RNA, including providing by Agrobacterium transformation, to at least one plant cell comprised by or isolated from a third plant obtained from crossing the first plant with the second plant. One skilled in the art would have recognized the crossing a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter with a second plant as one of a finite number of alternatives for introducing  Cas9 endonuclease gene operably linked to a heterologous promoter into a plant, since sexual crossing using standard breeding techniques is an art recognized means of introducing an expression cassette into a plant, as evidenced by Yang et al. One skilled in the art also would have recognized that the introduction of a guide RNA into a plant cell that comprises within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter as one of a finite number of alternatives for bringing together the individual components required to modify a target site in the genome of a plant, since the prior art recognizes that the components can be introduced sequentially as well as simultaneously (i.e. any feasible order), as evidenced by Yang et al. One skilled in the art additionally would have recognized the use of Agrobacterium transformation as one of a finite number of alternatives for introducing a guide RNA into a plant cell or plant,  since Agrobacterium transformation is also an art recognized means of introducing an expression cassette into a plant, as evidenced by Yang et al. Thus, the claimed invention would have been prima facie obvious as a whole to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 67, 68, 71, 76, 82 and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application No. 2015/0067922, published Mar. 5, 2015) in view of Voytas et al. I (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016), Shen et al. (Generation of gene-modified mice via Cas9/RNA-mediated gene targeting. Cell Res. 2013 May;23(5):720-3. Epub 2013 Apr 2), Voytas et al. II (U.S. Patent Application Publication No. 2015/0225734, published August 13, 2015) and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002).
Claim 67 as currently amended is drawn to a method for modifying a target site in the genome of a crop plant, the method comprising:
growing a first crop plant comprising within its genome a stably integrated Cas9 polynucleotide operably linked to a heterologous promoter, wherein the Cas9 polynucleotide encodes a Cas9 polypeptide;
crossing the first crop plant with a second crop plant; and
obtaining a third plant from crossing the first plant with the second crop plant,
wherein the Cas9 polynucleotide from the first crop plant is stably integrated into the genome of said third plant such that the Cas9 polypeptide is capable of forming a Cas9-guide RNA complex that enables the Cas9 endonuclease to introduce a double-strand break at said target site of one or more cells of the third plant.
Claim 68 as currently amended is drawn to the method of claim 67, wherein the Cas9 polynucleotide is a plant-optimized Cas9 endonuclease.
Claim 71 as currently amended is drawn to the method of claim 67, wherein guide RNA of the Cas9- guide RNA complex is provided to said one or more cells of the third plant directly by particle bombardment.
Claim 76 as currently amended is drawn to a transgenic crop plant comprising a recombinant DNA construct stably integrated in its genome, said recombinant DNA construct comprising a promoter operably linked to a polynucleotide sequence encoding a plant-optimized Cas9 endonuclease, wherein said plant-optimized Cas9 endonuclease is capable of forming a Cas9- guide RNA complex and creating a double-strand break in a genomic target sequence of said plant genome, and wherein said plant does not comprise a guide RNA.
Claim 82 as currently amended is drawn to the method of claim 67, wherein the heterologous promoter is a tissue-specific promoter or an inducible promoter.
New claim 86 is drawn to the method of claim 67, wherein the second plant is an elite cultivar.
Yang et al. teach a method of altering expression of at least one target gene by introducing into a plant cell a vector or vectors comprising a first regulatory element operable in a plant cell operably linked to at least one nucleotide sequence encoding a CRISPR-Cas system guide RNA (gRNA) that hybridizes with the target sequence and a second regulatory element operable in a plant cell operably linked to a nucleotide sequence encoding a Type-II CRISPR-associated Cas9 nuclease, wherein the plant cell is from a monocot (Oryza sativa (rice), Sorghum bicolor, Zea mays (maize)) or a dicot (Arabidopsis thaliana, Solanum lycopersicum (tomato), Glycine max (soybean),  Solanum tuberosum (potato)), which are recognized as crop plants (claims 1, 3, 4; also U.S. Provisional Application No. 61/828737: claims 1 and 2; pages 31-32). The Cas9 endonuclease is capable of forming a complex with a guide RNA that enables the Cas9 endonuclease to introduce a double-strand break at a target site (paragraph [0007]; also U.S. Provisional Application No. 61/828737: page 2).Yang et al. teach that their method can also be practiced using an additional a donor DNA fragment with positive (e.g., herbicide or antibiotic resistance) and/or negative (e.g., toxin genes) selection markers when co-introduced with the CRISPR/Cas system into plant cells for targeted gene repair/correction and knock-in (gene insertion and replacement) via homologous recombination (paragraph [0023]; also U.S. Provisional Application No. 61/828737: page 4). Yang et al. teach that vectors for expressing Cas9 or a guide RNA may be stably integrated into the plant cell genome, or used for transient expression of Cas9 and guide RNAs in a plant cell (paragraphs [0017], [0022], [0100], and [0118]; also U.S. Provisional Application No. 61/828737: pages 3, 4, 37). Yang et al. teach the operable linkage of a Cas9 endonuclease gene to a heterologous promoter (paragraphs [0042], [0117], [0127]; also U.S. Provisional Application No. 61/828737: pages 37 and 53). Yang et al. teach that a gRNA-Cas construct can be introduced together with a donor DNA construct into plant cells to create precise nucleotide alterations (substitution, deletion and insertion) and sequence insertion and can, in one embodiment, generate herbicide-tolerant crops by substitutions of specific nucleotides in plant genes such as those encoding acetolactate synthase (ALS) and protoporphyrinogen oxidase (PPO) (paragraph [0122]; also U.S. Provisional Application No. 61/828737: page 39). Yang et al. further teach the production of transformed plant cells, and that their transformed plant cells can be cultured to regenerate a whole plant which possesses the transformed genotype and thus the desired phenotype, using techniques that were known in the art prior to their filing (paragraphs [0105]-[106] and [0108]; also U.S. Provisional Application No. 61/828737: page 35). Yang et al also exemplify providing a guide RNA to a plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraphs [0126] to [156]; also U.S. Provisional Application No. 61/828737: pages 40-44, 52-60). Yang et al. additionally teach particle bombardment as a means of introducing exogenous molecules such as nucleic acids into cells (paragraph [0078]; also U.S. Provisional Application No. 61/828737: page 35). Yang et al. further teach that after an expression cassette is stably incorporated in transgenic plants and confirmed to be operable, it can be introduced into other plants by sexual crossing, and that any of a number of standard breeding techniques can be used to accomplish this, depending upon the species to be crossed (pparagraph [0109]; also U.S. Provisional Application No. 61/828737: page 36). Yang et al. also teach that for any method that they disclose that includes discrete steps, the steps may be conducted in any feasible order, including simultaneously (paragraph [0098]; also U.S. Provisional Application No. 61/828737: page 18).
Yang et al. do not teach a specific embodiment wherein a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter is grown and crossed with a second plant, and a guide RNA to at least one plant cell comprised by or isolated from a third plant obtained from crossing the first plant with the second plant. Yang et al. also do not teach a plant-optimized Cas9 endonuclease, the direct introduction of a guide RNA into a plant cell by particle bombardment, or the operable linkage of a Cas9 endonuclease gene to a heterologous promoter that is a tissue-specific promoter or an inducible promoter. Yang et al. additionally do not teach the use of an elite cultivar.
Voytas et al. I teach a method for targeted genetic modification of a plant genome without inserting exogenous genetic material comprising: (i) providing a plant cell that comprises an endogenous gene to be modified; (ii) providing a sequence-specific nuclease comprising a sequence recognition domain and a nuclease domain; (iii) transfecting the plant cell with said sequence-specific nuclease; and (iv) inducing one or more double stranded DNA breaks (DSB) in the genome to produce a plant cell or cells having a detectable targeted genomic modification without the presence of any exogenous genetic material in the plant genome (claim 1). The sequence specific nuclease may be a CRISPR-Cas9 endonuclease (claim 7). The sequence-specific nuclease may be provided in the form of purified RNA, such as mRNA (claim 9). A guide RNA may be provided to the plant cell directly in conjunction with the CRISPR-Cas9 endonuclease (paragraph [0008]). 
Shen et al. teach providing a guide RNA directly to an animal cell, and identifying a nucleotide modification caused by a Cas9 endonuclease/guide RNA complex at a target site in an animal cell.
Voytas et al. II exemplify providing a plant optimized Cas9 endonuclease and a guide RNA to a plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraph [0092]). Voytas et al. II also teach that a Cas endonuclease can be encoded by a transgene sequence stably integrated into the genetic material of a plant, and can be operably linked to a promoter that is constitutive, cell specific, inducible, or activated by alternative splicing of a suicide exon (paragraph [0011]; claim 6).
Hansen et al. teach a method for providing RNA directly to a plant cell by microprojectile bombardment (column 4; columns 31-42; columns 55-57; claims 1-6). Hansen et al. also teach that the optimization of coding sequences can improve the expression of genes derived from microbial sources in plant cells (column 10 lines 14-24). Hansen et al. additionally teach that the plant cell can be obtained from an elite cultivar (column 40 lines 61-66).
Given the teachings of Yang et al. that a target site in the genome of a crop plant cell can be modified by providing to a plant cell a vector or vectors comprising a nucleotide sequence encoding a guide RNA and a nucleotide sequence encoding a Cas9 nuclease operably linked to a heterologous promoter (an expression cassette), given the teachings of Yang et al. that a crop plant cell and plant having a Cas9 endonuclease gene stably integrated into its genome can be made, given the teachings of Yang et al. that an expression cassette that has been stably introduced into a plant can be introduced into other plants by sexual crossing using standard breeding techniques, and given the teachings of Yang et al. that for any method that they disclose that includes discrete steps, the steps may be conducted in any feasible order, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a target site in the genome of a crop plant cell or plant can be modified by crossing a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter with a second plant, and providing a guide RNA to at least one plant cell comprised by or isolated from a third plant obtained from crossing the first plant with the second plant. One skilled in the art would have recognized the crossing a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter with a second plant as one of a finite number of alternatives for introducing  Cas9 endonuclease gene operably linked to a heterologous promoter into a plant, since sexual crossing using standard breeding techniques is an art recognized means of introducing an expression cassette into a plant, as evidenced by Yang et al. One skilled in the art also would have recognized that the introduction of a guide RNA into a plant cell that comprises within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter as one of a finite number of alternatives for bringing together the individual components required to modify a target site in the genome of a plant, since the prior art recognizes that the components can be introduced sequentially as well as simultaneously (i.e. any feasible order), as evidenced by Yang et al. 
Given the further teachings of Voytas et al. II that a plant optimized Cas9 endonuclease and a guide RNA may be provided to a plant cell, given the further teachings of Voytas et al. II that a Cas endonuclease can be encoded by a transgene sequence operably linked to a promoter that is constitutive, cell specific, inducible, or activated by alternative splicing of a suicide exon and stably integrated into the genetic material of a plant, and given the further teachings of Hansen et al. that the optimization of coding sequences can improve the expression of genes derived from microbial sources in plant cells, including plant cells from an elite cultivar, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a target site in the genome of a crop plant cell or plant, including a crop plant cell or plant that is an elite cultivar, can be modified by providing a guide RNA to a plant cell or plant expressing a plant-optimized Cas9 endonuclease from a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter including a heterologous promoter that is constitutive, cell specific, inducible, or activated by alternative splicing of a suicide exon, wherein the plant does not comprise a guide RNA. One skilled in the art would have been motivated to do so in order to improve the expression of the Cas9 endonuclease in the plant cell or plant. One skilled in the art would have had a reasonable expectation of success, given the success of Voytas et al. II in expressing a plant-optimized Cas9 endonuclease in a plant cell, and give that the optimization of coding sequences had previously been shown to improve the expression of other types of genes derived from microbial sources in plant cells.
Given the further teachings of Voytas et al. I that a guide RNA may be provided to the plant cell directly in conjunction with the CRISPR-Cas9 endonuclease, and that transfection of the plant cell may be effected by biolistic mediated transfection (particle bombardment), given the further teachings of Shen et al. that a guide RNA can be provided directly to an animal cell, given the further teachings of Voytas et al. II that a plant optimized Cas9 endonuclease and a guide RNA can be provided to a plant cell, and given the further teachings of Hansen et al. that RNA can be directly provided to a plant cell by microprojectile bombardment, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a target site in the genome of a crop plant cell or plant can be modified by providing a guide RNA directly by particle bombardment to a plant cell or plant expressing a Cas9 endonuclease from a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter. One skilled in the art would have recognized the provision of a guide RNA directly, and directly by particle bombardment, to a plant cell or plant, as one of a finite number of alternatives for providing a guide RNA to a eukaryotic cell or organism such as a plant cell or plant, since a guide RNA is not native to eukaryotic cells or organisms such as plant cells or plants, and since the direct provision of a heterologous RNA to a eukaryotic cell or organism such as a plant cell or plant, including the direct provision by particle bombardment, is a recognized means of providing a heterologous RNA to a eukaryotic cell or organism, as evidenced by Yang et al., Voytas et al. I, Shen et al. and Hansen et al. 
Thus, the claimed invention would have been prima facie obvious as a whole to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 67 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application No. 2015/0067922, published Mar. 5, 2015) in view of Voytas et al. I (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016), Shen et al. (Generation of gene-modified mice via Cas9/RNA-mediated gene targeting. Cell Res. 2013 May;23(5):720-3. Epub 2013 Apr 2) and Tinland et al. (The T-DNA-linked VirD2 protein contains two distinct functional nuclear localization signals. Proc Natl Acad Sci U S A. 1992 Aug 15;89(16):7442-6).
Claim 67 as currently amended is drawn to a method for modifying a target site in the genome of a crop plant, the method comprising:
growing a first crop plant comprising within its genome a stably integrated Cas9 polynucleotide operably linked to a heterologous promoter, wherein the Cas9 polynucleotide encodes a Cas9 polypeptide;
crossing the first crop plant with a second crop plant; and
obtaining a third plant from crossing the first plant with the second crop plant,
wherein the Cas9 polynucleotide from the first crop plant is stably integrated into the genome of said third plant such that the Cas9 polypeptide is capable of forming a Cas9-guide RNA complex that enables the Cas9 endonuclease to introduce a double-strand break at said target site of one or more cells of the third plant.
Claim 72 as currently amended is drawn to the method of claim 67, wherein the Cas9 polynucleotide is operably linked to a SV40 nuclear targeting signal upstream of the Cas9 codon region and a VirD2 nuclear localization signal downstream of the Cas9 codon region.
Yang et al. teach a method of altering expression of at least one target gene by introducing into a plant cell a vector or vectors comprising a first regulatory element operable in a plant cell operably linked to at least one nucleotide sequence encoding a CRISPR-Cas system guide RNA (gRNA) that hybridizes with the target sequence and a second regulatory element operable in a plant cell operably linked to a nucleotide sequence encoding a Type-II CRISPR-associated Cas9 nuclease, wherein the plant cell is from a monocot (Oryza sativa (rice), Sorghum bicolor, Zea mays (maize)) or a dicot (Arabidopsis thaliana, Solanum lycopersicum (tomato), Glycine max (soybean),  Solanum tuberosum (potato)), which are recognized as crop plants (claims 1, 3, 4; also U.S. Provisional Application No. 61/828737: claims 1 and 2; pages 31-32). The Cas9 endonuclease is capable of forming a complex with a guide RNA that enables the Cas9 endonuclease to introduce a double-strand break at a target site (paragraph [0007]; also U.S. Provisional Application No. 61/828737: page 2). Yang et al. teach that their method can also be practiced using an additional a donor DNA fragment with positive (e.g., herbicide or antibiotic resistance) and/or negative (e.g., toxin genes) selection markers when co-introduced with the CRISPR/Cas system into plant cells for targeted gene repair/correction and knock-in (gene insertion and replacement) via homologous recombination (paragraph [0023]; also U.S. Provisional Application No. 61/828737: page 4). Yang et al. teach that vectors for expressing Cas9 or a guide RNA may be stably integrated into the plant cell genome, or used for transient expression of Cas9 and guide RNAs in a plant cell (paragraphs [0017], [0022], [0100], and [0118]; also U.S. Provisional Application No. 61/828737: pages 3, 4, 37). Yang et al. teach the operable linkage of a Cas9 endonuclease gene to a heterologous promoter (paragraphs [0042], [0117], [0127]; also U.S. Provisional Application No. 61/828737: pages 37 and 53). Yang et al. teach that a gRNA-Cas construct can be introduced together with a donor DNA construct into plant cells to create precise nucleotide alterations (substitution, deletion and insertion) and sequence insertion and can, in one embodiment, generate herbicide-tolerant crops by substitutions of specific nucleotides in plant genes such as those encoding acetolactate synthase (ALS) and protoporphyrinogen oxidase (PPO) (paragraph [0122]; also U.S. Provisional Application No. 61/828737: page 39). Yang et al. further teach the production of transformed plant cells, and that their transformed plant cells can be cultured to regenerate a whole plant which possesses the transformed genotype and thus the desired phenotype, using techniques that were known in the art prior to their filing (paragraphs [0105]-[106] and [0108]; also U.S. Provisional Application No. 61/828737: page 35). Yang et al also exemplify providing a guide RNA to a plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraphs [0126] to [156]; also U.S. Provisional Application No. 61/828737: pages 40-44, 52-60). The Cas9 endonuclease of Yang et al. is encoded by a polynucleotide that comprises an operably linked nuclear localization signal upstream of the Cas9 endonuclease codon region and an operably linked nuclear localization signal downstream of the Cas9 endonuclease codon region (Figure 2; also U.S. Provisional Application No. 61/828737: Figure 2). Yang et al. further teach that after an expression cassette is stably incorporated in transgenic plants and confirmed to be operable, it can be introduced into other plants by sexual crossing, and that any of a number of standard breeding techniques can be used to accomplish this, depending upon the species to be crossed (pparagraph [0109]; also U.S. Provisional Application No. 61/828737: page 36). Yang et al. also teach that for any method that they disclose that includes discrete steps, the steps may be conducted in any feasible order, including simultaneously (paragraph [0098]; also U.S. Provisional Application No. 61/828737: page 18). The Cas9 endonuclease of Yang et al. is encoded by a polynucleotide that comprises an operably linked nuclear localization signal upstream of the Cas9 endonuclease codon region and an operably linked nuclear localization signal downstream of the Cas9 endonuclease codon region (Figure 2; also U.S. Provisional Application No. 61/828737: Figure 2).
Yang et al. do not teach a specific embodiment wherein a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter is grown and crossed with a second plant, and a guide RNA to at least one plant cell comprised by or isolated from a third plant obtained from crossing the first plant with the second plant. Yang et al. also do not teach a Cas9 endonuclease gene that is operably linked to a SV40 nuclear targeting signal upstream of the Cas9 codon region and a VirD2 nuclear localization signal downstream of the Cas9 codon region. 
Voytas et al. I teach a method for targeted genetic modification of a plant genome without inserting exogenous genetic material comprising: (i) providing a plant cell that comprises an endogenous gene to be modified; (ii) providing a sequence-specific nuclease comprising a sequence recognition domain and a nuclease domain; (iii) transfecting the plant cell with said sequence-specific nuclease; and (iv) inducing one or more double stranded DNA breaks (DSB) in the genome to produce a plant cell or cells having a detectable targeted genomic modification without the presence of any exogenous genetic material in the plant genome (claim 1). The sequence specific nuclease may be a CRISPR-Cas9 endonuclease (claim 7). A guide RNA may be provided to the plant cell directly in conjunction with the CRISPR-Cas9 endonuclease (paragraph [0008]). Voytas et al. I also teach that their sequence-specific nuclease may further comprise one or more subcellular localization domains, including an SV40 nuclear localization signal (paragraphs [0005], [0013], [0050]; claims 10-11). 
Shen et al. teach providing a guide RNA directly to an animal cell, and identifying a nucleotide modification caused by a Cas9 endonuclease/guide RNA complex at a target site in an animal cell, wherein the Cas9 endonuclease is operably linked to an SV40 nuclear localization signal.  Shen et al. also teach that targeting eukaryotic DNA requires nuclear translocation of the nucleases (page 720 last paragraph).
Tinland et al. teach two nuclear localization signals of the Agrobacterium tumefaciens VirD protein that function to transport operably linked polypeptides into the nucleus of both yeast and plant cells, an N-terminal nuclear targeting signal, and a C-terminal nuclear localization signal.
Given the teachings of Yang et al. that a target site in the genome of a crop plant cell can be modified by providing to a plant cell a vector or vectors comprising a nucleotide sequence encoding a guide RNA and a nucleotide sequence encoding a Cas9 nuclease operably linked to a heterologous promoter (an expression cassette), given the teachings of Yang et al. that a crop plant cell and plant having a Cas9 endonuclease gene stably integrated into its genome can be made, given the teachings of Yang et al. that an expression cassette that has been stably introduced into a plant can be introduced into other plants by sexual crossing using standard breeding techniques, and given the teachings of Yang et al. that for any method that they disclose that includes discrete steps, the steps may be conducted in any feasible order, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a target site in the genome of a crop plant cell or plant can be modified by crossing a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter with a second plant, and providing a guide RNA to at least one plant cell comprised by or isolated from a third plant obtained from crossing the first plant with the second plant. One skilled in the art would have recognized the crossing a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter with a second plant as one of a finite number of alternatives for introducing  Cas9 endonuclease gene operably linked to a heterologous promoter into a plant, since sexual crossing using standard breeding techniques is an art recognized means of introducing an expression cassette into a plant, as evidenced by Yang et al. One skilled in the art also would have recognized that the introduction of a guide RNA into a plant cell that comprises within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter as one of a finite number of alternatives for bringing together the individual components required to modify a target site in the genome of a plant, since the prior art recognizes that the components can be introduced sequentially as well as simultaneously (i.e. any feasible order), as evidenced by Yang et al.
Given the further teachings of Yang et al. that providing a Cas9 endonuclease that comprises an operably linked upstream nuclear localization signal and an operably linked downstream nuclear localization signal, in combination with a guide RNA, to a plant cell will produce a plant cell having a detectable targeted genomic modification, given the further teachings of Voytas et al. I that a sequence-specific nuclease may further comprise an SV40 nuclear localization signal in order to be translocated to the nucleus where it can act to precisely cut the DNA at a predetermined locus, given the further teachings of Shen et al. that providing a guide RNA and a Cas9 endonuclease encoding RNA directly to an animal cell will produce an animal cell having a detectable targeted genomic modification wherein the Cas9 endonuclease is operably linked to an SV40 nuclear localization signal, given the further teachings of Shen et al. that targeting eukaryotic DNA requires nuclear translocation of the nucleases, and given the further teachings of Tinland et al. that an N-terminal nuclear targeting signal and a C-terminal nuclear localization signal.of the Agrobacterium tumefaciens VirD protein can function to transport operably linked polypeptides into the nucleus of plant cells, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a target site in the genome of a crop plant cell or plant can be modified by providing a guide RNA to a plant cell expressing a Cas9 endonuclease from a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter, wherein the Cas9 endonuclease gene is operably linked to a SV40 nuclear targeting signal upstream of the Cas9 codon region and a VirD2 nuclear localization signal downstream of the Cas9 codon region. One skilled in the art would have been motivated to do so in order to produce a plant cell having a modified genomic target site by ensuring that the Cas9 endonuclease is translocated to the nucleus where it can act to precisely cut the DNA at a predetermined locus. One skilled in the art would have had a reasonable expectation of success, given the success of Shen et al. in producing an animal cell having a detectable targeted genomic modification by directly introducing into an animal cell a guide RNA and an RNA encoding a Cas9 endonuclease wherein the Cas9 endonuclease is operably linked to an SV40 nuclear localization signal, given the success of Yang et al. in producing a plant cell having a detectable targeted genomic modification by providing a Cas9 endonuclease encoded by a polynucleotide that comprises an operably linked nuclear localization signal upstream of the Cas9 endonuclease codon region and an operably linked nuclear localization signal downstream of the Cas9 endonuclease codon region and a guide RNA to a plant cell, and given the success of Tinland et al. is using an N-terminal nuclear targeting signal and a C-terminal nuclear localization signal of the Agrobacterium tumefaciens VirD protein to transport operably linked polypeptides into the nucleus of plant cells. 
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Claims 77, 78, 79 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application No. 2015/0067922, published Mar. 5, 2015) in view of Beetham et al. (U.S. Patent No. 10,287,594, issued May 14, 2019).
Claim 77 as currently amended is drawn to a method for editing a nucleotide sequence in the genome of a crop plant, the method comprising
growing a first crop plant comprising within its genome a stably integrated Cas9 polynucleotide operably linked to a heterologous promoter, wherein the Cas9 polynucleotide encodes a Cas9 polypeptide;
crossing the first crop plant with a second crop plant, the second plant comprising a guide RNA; 
obtaining a third plant from crossing the first plant with the second crop plant: and
introducing at least one polynucleotide modification template or donor DNA into one or more cells of the third plant, wherein the Cas9 polynucleotide from the first crop plant is stably integrated into the genome of said third plant such that the Cas9 polypeptide is capable of forming a Cas9-guide complex and introducing a double-strand break at a target site in the genome of said one or more cells of the third plant, wherein said polynucleotide modification template or donor DNA comprises at least one nucleotide modification of said nucleotide sequence.
Claim 78 as currently amended is drawn to the method of claim 77, wherein the nucleotide sequence in the genome of said one or more cells of the third plant is selected from the group consisting of a promoter, a regulatory sequence, a splice site, a coding sequence, a polyubiquitination site, an intron site, an intron enhancing motif and a gene of interest, optionally wherein the gene of interest is an enolpyruvylshikimate-3-phosphate synthase (EPSPS) gene or an acetolactate synthase (ALS) gene.
Claim 79 as currently amended is drawn to the method of claim 77, wherein the first, second, and third plants are a monocot plant or a dicot plant.
Claim 80 is drawn to the method of claim 77, wherein the at least one nucleotide modification is not a modification at said target site.
Yang et al. teach a method of altering expression of at least one target gene by introducing into a plant cell a vector or vectors comprising a first regulatory element operable in a plant cell operably linked to at least one nucleotide sequence encoding a CRISPR-Cas system guide RNA (gRNA) that hybridizes with the target sequence and a second regulatory element operable in a plant cell operably linked to a nucleotide sequence encoding a Type-II CRISPR-associated Cas9 nuclease, wherein the plant cell is from a monocot (Oryza sativa (rice), Sorghum bicolor, Zea mays (maize)) or a dicot (Arabidopsis thaliana, Solanum lycopersicum (tomato), Glycine max (soybean),  Solanum tuberosum (potato)), which are recognized as crop plants (claims 1, 3, 4; also U.S. Provisional Application No. 61/828737: claims 1 and 2; pages 31-32). The Cas9 endonuclease is capable of forming a complex with a guide RNA that enables the Cas9 endonuclease to introduce a double-strand break at a target site (paragraph [0007]; also U.S. Provisional Application No. 61/828737: page 2). Yang et al. teach that their method can also be practiced using an additional a donor DNA fragment with positive (e.g., herbicide or antibiotic resistance) and/or negative (e.g., toxin genes) selection markers when co-introduced with the CRISPR/Cas system into plant cells for targeted gene repair/correction and knock-in (gene insertion and replacement) via homologous recombination (paragraph [0023]; also U.S. Provisional Application No. 61/828737: page 4). Yang et al. teach that vectors for expressing Cas9 or a guide RNA may be stably integrated into the plant cell genome, or used for transient expression of Cas9 and guide RNAs in a plant cell (paragraphs [0017], [0022], [0100], and [0118]; also U.S. Provisional Application No. 61/828737: pages 3, 4, 37). Yang et al. teach the operable linkage of a Cas9 endonuclease gene to a heterologous promoter (paragraphs [0042], [0117], [0127]; also U.S. Provisional Application No. 61/828737: pages 37 and 53). Yang et al. teach that a gRNA-Cas construct can be introduced together with a donor DNA construct into plant cells to create precise nucleotide alterations (substitution, deletion and insertion) and sequence insertion and can, in one embodiment, generate herbicide-tolerant crops by substitutions of specific nucleotides in plant genes such as those encoding acetolactate synthase (ALS) and protoporphyrinogen oxidase (PPO) (paragraph [0122]; also U.S. Provisional Application No. 61/828737: page 39). Yang et al. further teach the production of transformed plant cells, and that their transformed plant cells can be cultured to regenerate a whole plant which possesses the transformed genotype and thus the desired phenotype, using techniques that were known in the art prior to their filing (paragraphs [0105]-[106] and [0108]; also U.S. Provisional Application No. 61/828737: page 35). Yang et al also exemplify providing a guide RNA to a plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraphs [0126] to [156]; also U.S. Provisional Application No. 61/828737: pages 40-44, 52-60). Yang et al. further teach that after an expression cassette is stably incorporated in transgenic plants and confirmed to be operable, it can be introduced into other plants by sexual crossing, and that any of a number of standard breeding techniques can be used to accomplish this, depending upon the species to be crossed (pparagraph [0109]; also U.S. Provisional Application No. 61/828737: page 36). Yang et al. also teach that for any method that they disclose that includes discrete steps, the steps may be conducted in any feasible order, including simultaneously (paragraph [0098]; also U.S. Provisional Application No. 61/828737: page 18).
Yang et al. do not teach a specific embodiment wherein a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter is grown and crossed with a second plant, and a guide RNA to at least one plant cell comprised by or isolated from a third plant obtained from crossing the first plant with the second plant. Yang et al. also do not teach a polynucleotide modification template that comprises at least one nucleotide modification of a nucleotide sequence in the genome of a plant cell.
Beetham et al. teach a method for introducing a gene repair oligonucleobase (GRON) mediated mutation into a target deoxyribonucleic acid (DNA) sequence in a plant cell, comprising: delivery of a composition which induces single or double strand breaks and a GRON into the cell, wherein the GRON is configured to mediate introduction of a targeted genetic change within the gene, and wherein delivery of the composition which induces single or double strand breaks and the GRON into the cell produces the targeted genetic change in the genome of the cell without incorporation of the GRON into the genome such that the cell is non-transgenic with respect to the targeted genetic change, wherein the composition which induces single or double strand breaks is selected from the group consisting of a bleomycin-type antibiotic, a zinc finger nuclease, a Transcription Activator-Like Effector Nuclease (TALEN), a meganuclease, and a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR) nuclease (claims 1, 10; also U.S. Provisional Application No. 61/801,333: claims 1, 10; pages 49, 53). Beetham et al. also teach that the inclusion of compounds such as nucleases which induce single or double strand breaks increases the effectiveness of conversion of a target gene using repair oligonucleotides (paragraph spanning columns 28-29; also U.S. Provisional Application No. 61/801,333: pages 42-44). Beetham et al. additionally exemplify editing a nucleotide sequence in the genome of a plant cell by providing a polynucleotide modification template (column 40-43; also U.S. Provisional Application No. 61/801,333: pages 59-65)
Given the teachings of Yang et al. that a target site in the genome of a crop plant cell can be modified by providing to a plant cell a vector or vectors comprising a nucleotide sequence encoding a guide RNA and a nucleotide sequence encoding a Cas9 nuclease operably linked to a heterologous promoter (an expression cassette), given the teachings of Yang et al. that a crop plant cell and plant having a Cas9 endonuclease gene stably integrated into its genome can be made, given the teachings of Yang et al. that an expression cassette that has been stably introduced into a plant can be introduced into other plants by sexual crossing using standard breeding techniques, and given the teachings of Yang et al. that for any method that they disclose that includes discrete steps, the steps may be conducted in any feasible order, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a target site in the genome of a crop plant cell or plant can be modified by crossing a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter with a second plant, and providing a guide RNA to at least one plant cell comprised by or isolated from a third plant obtained from crossing the first plant with the second plant. One skilled in the art would have recognized the crossing a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter with a second plant as one of a finite number of alternatives for introducing  Cas9 endonuclease gene operably linked to a heterologous promoter into a plant, since sexual crossing using standard breeding techniques is an art recognized means of introducing an expression cassette into a plant, as evidenced by Yang et al. One skilled in the art also would have recognized that the introduction of a guide RNA into a plant cell that comprises within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter as one of a finite number of alternatives for bringing together the individual components required to modify a target site in the genome of a plant, since the prior art recognizes that the components can be introduced sequentially as well as simultaneously (i.e. any feasible order), as evidenced by Yang et al.
Given the further teaching of Yang et al. that a plant cell having precise nucleotide alterations (substitution, deletion and insertion) can also be produced by providing a CRISPR/Cas system endonuclease and a donor DNA that functions as a polynucleotide modification template to a plant cell, given the further teaching of  Beetham et al. that a gene repair oligonucleobase and (CRISPR) nuclease can be provided to a plant cell in order to produce a plant cell having a targeted genetic change in its genome without incorporation of the GRON into the genome such that the cell is non-transgenic with respect to the targeted genetic change, and given the further teaching of Beetham et al. that the inclusion of compounds such as nucleases which induce single or double strand breaks increases the effectiveness of conversion of a target gene using repair oligonucleotides, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a nucleotide sequence in the genome of a crop plant cell or plant can be edited by providing at least one guide RNA and at least one polynucleotide modification template to a plant cell expressing a Cas9 endonuclease from a stably integrated Cas9 endonuclease gene. One skilled in the art would have been motivated to do so in order to produce a plant cell having a detectable targeted genomic modification of at least one nucleotide as compared to the sequence of the target site without inserting exogenous genetic material. One skilled in the art would have had a reasonable expectation of success, given the success of Yang et al. in producing a plant cell having a detectable targeted genomic modification by providing a Cas9 endonuclease and a guide RNA to a plant cell, and given the success of Beetham et al. in editing a nucleotide sequence in the genome of a plant cell by providing a polynucleotide modification template.
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 67 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application No. 2015/0067922, published Mar. 5, 2015) in view of Li et al. (Multiplex and homologous recombination-mediated genome editing in Arabidopsis and Nicotiana benthamiana using guide RNA and Cas9. Nat. Biotechnol. 2013 Aug;31(8):688-91; published 08 August 2013) and Hiatt et al. (U.S. Patent No. 5,639,947, issued Jun. 17, 1997).
Claim 67 as currently amended is drawn to a method for modifying a target site in the genome of a crop plant, the method comprising:
growing a first crop plant comprising within its genome a stably integrated Cas9 polynucleotide operably linked to a heterologous promoter, wherein the Cas9 polynucleotide encodes a Cas9 polypeptide;
crossing the first crop plant with a second crop plant; and
obtaining a third plant from crossing the first plant with the second crop plant,
wherein the Cas9 polynucleotide from the first crop plant is stably integrated into the genome of said third plant such that the Cas9 polypeptide is capable of forming a Cas9-guide RNA complex that enables the Cas9 endonuclease to introduce a double-strand break at said target site of one or more cells of the third plant.
Claim 84 as currently amended is drawn to the method of claim 67, wherein the second plant comprises a polynucleotide encoding a guide RNA.
Yang et al. teach a method of altering expression of at least one target gene by introducing into a plant cell a vector or vectors comprising a first regulatory element operable in a plant cell operably linked to at least one nucleotide sequence encoding a CRISPR-Cas system guide RNA (gRNA) that hybridizes with the target sequence and a second regulatory element operable in a plant cell operably linked to a nucleotide sequence encoding a Type-II CRISPR-associated Cas9 nuclease, wherein the plant cell is from a monocot (Oryza sativa (rice), Sorghum bicolor, Zea mays (maize)) or a dicot (Arabidopsis thaliana, Solanum lycopersicum (tomato), Glycine max (soybean),  Solanum tuberosum (potato)), which are recognized as crop plants (claims 1, 3, 4; also U.S. Provisional Application No. 61/828737: claims 1 and 2; pages 31-32). The Cas9 endonuclease is capable of forming a complex with a guide RNA that enables the Cas9 endonuclease to introduce a double-strand break at a target site (paragraph [0007]; also U.S. Provisional Application No. 61/828737: page 2). Yang et al. teach that their method can also be practiced using an additional a donor DNA fragment with positive (e.g., herbicide or antibiotic resistance) and/or negative (e.g., toxin genes) selection markers when co-introduced with the CRISPR/Cas system into plant cells for targeted gene repair/correction and knock-in (gene insertion and replacement) via homologous recombination (paragraph [0023]; also U.S. Provisional Application No. 61/828737: page 4). Yang et al. teach that vectors for expressing Cas9 or a guide RNA may be stably integrated into the plant cell genome, or used for transient expression of Cas9 and guide RNAs in a plant cell (paragraphs [0017], [0022], [0100], and [0118]; also U.S. Provisional Application No. 61/828737: pages 3, 4, 37). Yang et al. teach the operable linkage of a Cas9 endonuclease gene to a heterologous promoter (paragraphs [0042], [0117], [0127]; also U.S. Provisional Application No. 61/828737: pages 37 and 53). Yang et al. teach that a gRNA-Cas construct can be introduced together with a donor DNA construct into plant cells to create precise nucleotide alterations (substitution, deletion and insertion) and sequence insertion and can, in one embodiment, generate herbicide-tolerant crops by substitutions of specific nucleotides in plant genes such as those encoding acetolactate synthase (ALS) and protoporphyrinogen oxidase (PPO) (paragraph [0122]; also U.S. Provisional Application No. 61/828737: page 39). Yang et al. further teach the production of transformed plant cells, and that their transformed plant cells can be cultured to regenerate a whole plant which possesses the transformed genotype and thus the desired phenotype, using techniques that were known in the art prior to their filing (paragraphs [0105]-[106] and [0108]; also U.S. Provisional Application No. 61/828737: page 35). Yang et al also exemplify providing a guide RNA to a plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraphs [0126] to [156]; also U.S. Provisional Application No. 61/828737: pages 40-44, 52-60). Yang et al. further teach that after an expression cassette is stably incorporated in transgenic plants and confirmed to be operable, it can be introduced into other plants by sexual crossing, and that any of a number of standard breeding techniques can be used to accomplish this, depending upon the species to be crossed (pparagraph [0109]; also U.S. Provisional Application No. 61/828737: page 36). Yang et al. also teach that for any method that they disclose that includes discrete steps, the steps may be conducted in any feasible order, including simultaneously (paragraph [0098]; also U.S. Provisional Application No. 61/828737: page 18).
Yang et al. do not teach a specific embodiment wherein a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter is grown and crossed with a second plant, and a guide RNA to at least one plant cell comprised by or isolated from a third plant obtained from crossing the first plant with the second plant. Yang et al. also do not teach a specific embodiment wherein the second plant comprises a polynucleotide encoding a guide RNA.
Li et al. teach the modification of more than one target site in the genome of a plant cell by providing a plant cell with more than one site specific guide RNA (page 690 column 3).
Hiatt et al. teach growing a first plant comprising within its genome a stably integrated immunoglobulin heavy chain encoding transgene operably linked to a heterologous promoter, crossing the first plant with a second plant comprising within its genome a stably integrated immunoglobulin light chain encoding transgene operably linked to a heterologous promoter, to produce a third plant in which the immunoglobulin heavy chain and the immunoglobulin light chain are assembled into a biologically active multimeric immunoglobulin molecule (column 3 line 63 to column 4 line 13; column 40 line 10 to column 52 line 45; claim 8).  
Given the teachings of Yang et al. that a target site in the genome of a crop plant cell can be modified by providing to a plant cell a vector or vectors comprising a nucleotide sequence encoding a guide RNA and a nucleotide sequence encoding a Cas9 nuclease operably linked to a heterologous promoter (an expression cassette), given the teachings of Yang et al. that a crop plant cell and plant having a Cas9 endonuclease gene stably integrated into its genome can be made, given the teachings of Yang et al. that an expression cassette that has been stably introduced into a plant can be introduced into other plants by sexual crossing using standard breeding techniques, and given the teachings of Yang et al. that for any method that they disclose that includes discrete steps, the steps may be conducted in any feasible order, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a target site in the genome of a crop plant cell or plant can be modified by crossing a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter with a second plant, and providing a guide RNA to at least one plant cell comprised by or isolated from a third plant obtained from crossing the first plant with the second plant. One skilled in the art would have recognized the crossing a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter with a second plant as one of a finite number of alternatives for introducing  Cas9 endonuclease gene operably linked to a heterologous promoter into a plant, since sexual crossing using standard breeding techniques is an art recognized means of introducing an expression cassette into a plant, as evidenced by Yang et al. One skilled in the art also would have recognized that the introduction of a guide RNA into a plant cell that comprises within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter as one of a finite number of alternatives for bringing together the individual components required to modify a target site in the genome of a plant, since the prior art recognizes that the components can be introduced sequentially as well as simultaneously (i.e. any feasible order), as evidenced by Yang et al.
Given the further teachings of Li et al. more than one target site in the genome of a plant cell can be modified by providing a plant cell with more than one site specific guide RNA, and given the further teachings of Hiatt et al. that different subunits of a complex can be brought together and assembled into a biologically active complex in a plant cell by crossing a first plant comprising within its genome a stably integrated transgene encoding a first subunit with a second plant comprising within its genome a stably integrated transgene encoding a second subunit to produce a third plant in which the two different subunits are assembled into a biologically active complex,  it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a target site in the genome of a crop plant cell or plant can be modified by crossing a first plant comprising within its genome a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter with a second plant comprising within its genome a stably integrated guide RNA encoding transgene, and further providing an additional and different guide RNA to at least one plant cell comprised by or isolated from a third plant obtained from crossing the first plant with the second plant. One skilled in the art would have been motivated to do so in order to modify a second and additional target site in the genome of the third plant. One skilled in the art would have had a reasonable expectation of success, given the success of Yang et al. in producing a plant cell having a detectable targeted genomic modification by providing a Cas9 endonuclease and a guide RNA to a plant cell,  given the success of Li et al. in modifying more than one target site in the genome of a plant cell by providing a plant cell with more than one site specific guide RNA, and given the success of Hiatt et al. in producing a third plant comprising an assembled biologically active multimeric immunoglobulin molecule by crossing the first plant comprising within its genome a stably integrated immunoglobulin heavy chain encoding transgene operably linked to a heterologous promoter with a second plant comprising within its genome a stably integrated immunoglobulin light chain encoding transgene operably linked to a heterologous promoter, to produce a third plant in which the immunoglobulin heavy chain and the immunoglobulin light chain are assembled into a biologically active multimeric immunoglobulin molecule
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive.
Applicant respectfully disagrees at least for the reasons of record and those that follow. Applicant submits Yang, Voytas II, and Hiatt, either alone or in combination, would not guide or motivate one of ordinary skill to derive with a reasonable expectation of success, Applicant’s claimed method for modifying a target site in the genome of a crop plant (claim 67), Applicant’s claimed method for editing a nucleotide sequence in the genome of a plant (claim 77), and Applicant’s claimed transgenic plant, having a stably integrated DNA construct comprising a polynucleotide sequence encoding a plant-optimized Cas9 endonuclease capable of forming a Cas9-guide RNA complex (claim 76). Applicant further submits that prior to Applicant’s disclosure, one of ordinary skill would not be motivated to stably integrate a polynucleotide sequence encoding a Cas9 endonuclease as Cas9 expression would not need to be retained after making a double- strand break in a genomic target sequence, and the locus would need to be bred away.
Applicant points to supporting evidence, submitted concurrently herewith, a Declaration under 37 CFR § 1.132 of Joshua Young (hereinafter the “Young Declaration”). Applicant maintains that, as argued in the Young Declaration, Yang does not demonstrate Cas9 and/or guide RNA expression in stably transformed plants and cannot be considered an enabling disclosure. Applicant points out that the Young Declaration highlights that Yang is limited to transient Cas9 expression in rice protoplasts, and states:
This protoplast-based transient expression is different when compared to other transformation methodologies like Agrobacterium where fewer copies of the desired DNA expression cassette are delivered into the plant cell (Kohli et al. (1998) PNAS. 95: 7203-7208 and Shou et al. (2004) Molecular Breeding. 13: 201-208). Additionally, Yang et al. did not demonstrate that Cas9 and guide RNA continued to be expressed at levels to support editing in plants (including the associated reproductive tissues). This is evident by the lack of at least some plants containing non-discrete mono-allelic or bi-allelic target site mutations as continued expression of Cas9 and guide RNA after initial Agrobacterium infection could be expected to produce not just one or two allelic modifications at the target site but a spectrum of several different DNA repair outcomes as target cleavage and repair accumulates in subsequent cell divisions that ensue following transformation (Young Declaration at pages 3 and 4).

Applicant maintains that, as evidenced by the Young Declaration, one of ordinary skill would not predict the claimed stable integration of a Cas9 polynucleotide would be feasible with a reasonable expectation of success. Applicant further maintains that the brief mention of stable integration of CRISPR/Cas binary vectors in Yang (without any experimental support) explicitly teaches breeding away the CRISPR/Cas transgene and not including the stably integrated CRISPR-Cas9 polypeptide in a subsequent generation, as claimed (see below).
[A] CRISPR/Cas system on the binary vectors can be stably integrated into the plant genome, for example via Agrobacterium-mediated transformation. Thereafter, the CRISPR/Cas transgene can be removed by genetic cross and segregation, leading to the production of non-transgenic, but genetically modified plants or crops. (Yang at [0022]; emphasis added).

Applicant maintains that where cited art teaches away from a claimed feature, the cited art is not available for the purposes of an obviousness rejection, and that in this regard, Yang teaches away from sustained stable integration of a polynucleotide sequence expressing a Cas9 endonuclease, and one of ordinary skill would be unmotivated by Yang’s disclosure to derive Applicant’s claimed methods for modifying a target site in the gnome of a crop plant and editing a nucleotide sequence in the genome of a plant. Applicant also maintains that Yang would not guide one of ordinary skill to Applicant’s claimed transgenic plant, having a stably integrated DNA construct comprising a polynucleotide sequence encoding a plant-optimized Cas9 endonuclease capable of forming a Cas9-guide RNA complex, and that at least for the reasons presented above, Yang cannot render the claims as presented herein unpatentable for obviousness.
Applicant also maintains that Voytas II mentions transient expression of a Cas endonuclease via a geminivirus replicon (GVR), and is unrelated to pre-integration of a polynucleotide sequence encoding a Cas9 endonuclease. Applicant points out that, as explained in the Young Declaration, the GVR-mediated expression levels of Cas9 and a guide RNA peak around post-transformation day 5 and are not sustained in plants. Applicant further points out that the Young Declaration indicates this expression profile is not representative of reproductive plant tissues or stable integration into a plant genome, and Applicant maintains that, as such, Voytas II cannot cure deficiencies in Yang, and beyond the cursory citation to Voytas II, the Office Action failed to explain the rationale, as mandated by KSR. Applicant maintains, thus, that Voytas II’s non-stable and non-integrating Gemini viral replicons, cannot render the present claims obvious, either alone or in combination with any of the other citations mentioned in the Office Action.
Regarding Hiatt, Applicant respectfully points out that in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. Applicant notes that Hiatt is drawn to expressing mammalian polypeptides in plants, and more specifically, achieving high expression of multimeric proteins (i.e., proteins having two different polypeptide chains), and that therefore the problem addressed by Hiatt is how to produce biologically active multimeric proteins from autogenously associating mammalian polypeptides in plants. Applicant also notes that Hiatt mentions methods of producing transgenic plants containing mammalian genes coding for polypeptide subunits capable of autogenously associating with each other to form a biologically active multimer, and that exemplary multimers of Hiatt include abyzmes, enzymes, and immunoglobulins. Applicant additionally notes that Hiatt mentions introducing genes encoding individual immunoglobulin chains into plants (Example 4) and crossing the transformed plants to produce progeny expressing both chains (Example 5), to form a biologically active multimeric immunoglobulin protein.
Applicant further points out that Applicant’s disclosure and claims are unrelated to expression of mammalian multimeric proteins in plants, and that CRISPR-Cas9 is a not a multimeric mammalian protein. Applicant points out that Applicant discloses methods for genome modification of a target sequence in the genome of a plant or plant cell using a guide RNA/Cas endonuclease system, and, more specifically, utilizing a bacterial type II CRISPR/Cas system, which employs a crRNA and tracrRNA to guide a Cas endonuclease to its DNA target, which is fundamentally different than what Hiatt attempted. Applicant notes that the crRNA (CRISPR RNA) contains the region complementary to one strand of the double strand DNA target and base pairs with the tracrRNA (trans-activating CRISPR RNA) forming an RNA duplex that directs the Cas endonuclease to cleave the DNA target, and that Applicant's specification indicates a “guide RNA” relates to a synthetic fusion of two RNA molecules.
Applicant maintains that, as supported by the Young Declaration, Hiatt’s autogenously associating immunoglobulin chains are substantively different than the claimed CRISPR/Cas technology. Applicant also maintains more specifically that not only is the functional Cas9-guide RNA complex different than the polypeptide-only complex of Hiatt, the Cas9-guide RNA complex must also effectively interact with a varied and complex substrate of genomic DNA to achieve a double-strand break at a DNA target site. Applicant further maintains that the expression of guide RNA poses unique considerations not encountered or required by the immunoglobulin subunits of Hiatt, including RNA molecules being more susceptible to degradation by cellular RNases and, if overexpressed, can be silenced during plant development through RNA interference pathways. At least for the reasons presented above, Applicant respectfully submits Hiatt cannot be considered analogous art, and does not establish a prima facie case of obviousness.
As argued above, Applicant submits Yang, Voytas II, and Hiatt, do not guide or motivate one of ordinary skill to derive the claims as presented herein with a reasonable expectation of success. Applicant maintains that achieving stable integration of a Cas9 polynucleotide in a plant genome, and its subsequent expression of a Cas9 endonuclease capable of forming a Cas9-guide RNA complex and creating a double-strand break in a genomic target sequence is neither made trivial nor predictable from the references cited by the Office, and Applicant submits that the only route that reasonably leads one of ordinary skill to derive the claims as presented herein is gleaned solely from Applicant’s disclosure, and that hindsight reconstruction is the only path that leads to the asserted obviousness rejections. Applicant further submits Voytas I, Shen, Hansen, Tinland, Beetham, and Li, alone or in combination with any reference cited, cannot overcome the deficiencies in Yang, Voytas II, and Hiatt at least for the above arguments and those of record.

Applicant's arguments are not persuasive.
With respect to Applicant’s and Declarants assertion that Yang does not render the claimed invention obvious because Yang does not demonstrate Cas9 and/or guide RNA expression in stably transformed plants and cannot be considered an enabling disclosure, this is not persuasive, because a prior art reference that makes obvious all of the elements of the claimed invention teaches all of the elements of a claimed invention is presumed to be operable, and that once such a prior art reference is found, the burden is on applicant to rebut the presumption of operability. See MPEP 2121 I. Appellants’ allusion that Yang is not enabled because Yang does not provide a working example in which Cas9 and/or guide RNA is expressed in stably transformed plants does not rebut the presumption of Yang’s operability, because there is no requirement that a prior art reference provide a working example to establish its enablement. To provide an enabling disclosure, the prior art reference need only describe the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention. See MPEP 2121 III. The Examiner maintains that Yang clearly describes how to express Cas9 and/or guide RNA is expressed in stably transformed plants in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention, because a person of ordinary skill in the art would understand from Yang’s disclosure which elements to introduce into a plant cell, and how to introduce them. For example, Yang et al. teach the production of whole plants from transformed plant cells using techniques that were known and practiced in the art prior to their filing date (paragraphs [0105]-[106] and [0108] of the cited Yang utility application, and page 35 lines 1-12 of the Yang ‘737 provisional application). The techniques referenced by Yang include techniques that are understood in the art to result in the expression of transgenes in stably transformed plants.
With respect to Applicant’s and Declarants assertion that Yang is limited to transient Cas9 expression in rice protoplasts because Yang et al. did not demonstrate that Cas9 and guide RNA continued to be expressed at levels to support editing in plants, this is not persuasive since the expression of Cas9 protein and respective guide RNA at a level that is adequate to support editing in plants had been achieved in plants prior to Applicant’s earliest effective filing date, using an expression vector, pJIT163, that was known in the prior art (see, e.g. Shan et al. Targeted genome modification of crop plants using a CRISPR-Cas system. Nat. Biotechnol. 2013 Aug;31(8):686-8; published 08 August 2013, page 686 column 3 second full paragraph and supplementary methods; Guerineau et al. Effect of two consensus sequences preceding the translation initiator codon on gene expression in plant protoplasts. Plant Mol. Biol. 1992 Feb;18(4):815-8). With respect to Applicant’s and Declarants assertion that one of ordinary skill would not predict the claimed stable integration of a Cas9 polynucleotide would be feasible with a reasonable expectation of success, this is not persuasive, since methods for the stable integration of heterologous polynucleotides in plant cells and plants was well established in the art prior to the effective filing date of the instant application.
With respect to Applicant’s assertion that Yang explicitly teaches away from the claimed invention because Yang teaches that a CRISPR/Cas system on the binary vectors stably integrated into the plant genome can be removed by genetic cross and segregation, leading to the production of non-transgenic, but genetically modified plants or crops, this is not persuasive, since Yang et al. also teach that after an expression cassette is stably incorporated in transgenic plants and confirmed to be operable, it can be introduced into other plants by sexual crossing, and that any of a number of standard breeding techniques can be used to accomplish this, depending upon the species to be crossed (paragraph [0109]; also U.S. Provisional Application No. 61/828737: page 36). Accordingly, Yang teaches both the introduction and removal of stably integrated transgenes by crossing. Further, one skilled in the art would understand that even during the removal of a CRISPR/Cas system stably integrated into a plant genome by genetic cross and segregation multiple generations generations of plants would retain the stably integrated CRISPR/Cas system. 
With respect to Declarant’s reliance on  Jiang et al. (Successful transient expression of Cas9 and single guide RNA genes in Chlamydomonas reinhardtii. Eukaryot. Cell. 2014 Nov;13(11):1465-9. Epub 2014 Sep 19) to support the assertion that Cas9 has been shown to be cytotoxic making the recovery of cells expressing it difficult or impossible, the Examiner points out that the cytotoxity observed by Jiang et al. appeared to be peculiar to the single-cell alga, Chlamydomonas reinhardtii, since Jiang et al. also teach that their initial success in transient expression of the Cas9/single guide RNA (sgRNA) system in plant protoplasts and leaves has been followed by reports of stably transformed T2 plants containing genes with permanent modifications to specifically targeted genes (page 1465 column 1 second paragraph).
With respect to Applicant’s and Declarants assertion that Voytas II does not render the claimed invention obvious because the teachings of Voytas II are limited to transient expression of a Cas endonuclease via a geminivirus replicon (GVR), and is unrelated to pre-integration of a polynucleotide sequence encoding a Cas9 endonuclease, this is not persuasive, because Voytas II also explicitly teach that a Cas endonuclease can be encoded by a transgene sequence stably integrated into the genetic material of a plant, and can be operably linked to a promoter that is constitutive, cell specific, inducible, or activated by alternative splicing of a suicide exon, at paragraph [0011]: 
The endonuclease can be a zinc finger nuclease, a transcription activator-like effector nuclease, a meganuclease, or a CRISPR/Cas system endonuclease. The endonuclease can be encoded by a transgene sequence stably integrated into the genetic material of the plant, or can be expressed transiently.” When the endonuclease is encoded by a transgene, the transgene can be operably linked to a promoter that is constitutive, cell specific, inducible, or activated by alternative splicing of a suicide exon.

and in claim 6
Claim 6. The method of claim 5, wherein the transgene encoding the endonuclease is operably linked to a promoter that is constitutive, cell specific, inducible, or activated by alternative splicing of a suicide exon. 
Claim 5. The method of claim 1, wherein the endonuclease is encoded by a transgene sequence stably integrated into the genetic material of the plant, or is expressed transiently.
Claim 1. A method for modifying the genetic material of a plant cell, comprising: (a) introducing into the cell a virus nucleic acid comprising a donor sequence that is heterologous to the virus and is targeted to a first sequence that is endogenous to the plant cell; and (b) inducing a double strand break at or near the sequence to which the donor sequence is targeted, wherein said double strand break is generated by an endonuclease targeted to a second endogenous plant sequence at or near the first sequence that is targeted by the donor sequence, wherein homologous recombination occurs between the first endogenous plant sequence and the donor sequence.

With respect to Applicant’s assertion that Voytas II cannot cure deficiencies in Yang because the GVR-mediated expression levels of Cas9 and a guide RNA peak around post-transformation day 5 and are not sustained in plants, and because this expression profile is not representative of reproductive plant tissues or stable integration into a plant genome, this is not persuasive, because Voytas II explicitly teach that a Cas endonuclease can be encoded by a transgene sequence stably integrated into the genetic material of a plant, and can be operably linked to a promoter that is constitutive, cell specific, inducible, or activated by alternative splicing of a suicide exon, at paragraph [0011], and in claim 6, as set forth above.
With respect to Applicant’s assertion that beyond the cursory citation to Voytas II, the Office Action failed to explain the rationale, as mandated by KSR, this is not persuasive, because the office action mailed September 29, 2021 does explain a rationale, at pages 16-17, where it is stated  “Given the further teachings of Voytas et al. II that a plant optimized Cas9 endonuclease and a guide RNA may be provided to a plant cell, given the further teachings of Voytas et al. II that a Cas endonuclease can be encoded by a transgene sequence operably linked to a promoter that is constitutive, cell specific, inducible, or activated by alternative splicing of a suicide exon and stably integrated into the genetic material of a plant, and given the further teachings of Hansen et al. that the optimization of coding sequences can improve the expression of genes derived from microbial sources in plant cells, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a target site in the genome of a plant cell or plant can be modified by providing a guide RNA to a plant cell or plant expressing a plant-optimized Cas9 endonuclease from a stably integrated Cas9 endonuclease gene operably linked to a heterologous promoter including a heterologous promoter that is constitutive, cell specific, inducible, or activated by alternative splicing of a suicide exon, wherein the plant does not comprise a guide RNA. One skilled in the art would have been motivated to do so in order to improve the expression of the Cas9 endonuclease in the plant cell or plant. One skilled in the art would have had a reasonable expectation of success, given the success of Voytas et al. II in expressing a plant-optimized Cas9 endonuclease in a plant cell, and give that the optimization of coding sequences had previously been shown to improve the expression of other types of genes derived from microbial sources in plant cells.”.
In response to Applicant's argument that Hiatt is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hiatt is both in the field of Applicant’s endeavor and reasonably pertinent to the particular problem with which the Applicant was concerned. Hiatt is in the field of Applicant’s endeavor because Hiatt et al. is generally within the field of plant biotechnology, and specifically pertains to the production of stably transformed plants, as well as to the transmission of transgenes from one transformed plant to another by crossing.  Hiatt is also reasonably pertinent to the particular problem with which the Applicant was concerned in that Hiatt teach that different subunits of a complex can be brought together and assembled into a biologically active complex in a plant cell by crossing a first plant comprising within its genome a stably integrated transgene encoding a first subunit with a second plant comprising within its genome a stably integrated transgene encoding a second subunit to produce a third plant in which the two different subunits are assembled into a biologically active complex.
With respect to Applicant’s and Declarant’s assertion that Hiatt does not render the claimed invention obvious because Applicant’s disclosure and claims are unrelated to expression of mammalian multimeric proteins in plants, and that CRISPR-Cas9 is not analogous to a multimeric mammalian protein, this is not persuasive, because the rejection does not assert that Applicant’s disclosure and claims are related to expression of mammalian multimeric proteins in plants, or that CRISPR-Cas9 is analogous to a multimeric mammalian protein. 
With respect to Applicant’s and Declarant’s assertion that Hiatt does not render the claimed invention obvious because the subunit encoding transgenes used by Hiatt (transgenes encoding mammalian immunoglobulin polypeptides), and the biologically active complex formed (a multimeric immunoglobulin molecule) when these subunits are brought together and assembled in a plant cell are different in structure, function and source from the biologically active complex formed (a Cas9-guide RNA complex) when the subunits of Applicant’s invention (a microbial Cas9 polypeptide and a guide RNA) are brought together and assembled in a plant cell, this is not persuasive, because it was Yang that was cited for teaching the type of polynucleotides to be expressed in plants (a polynucleotide encoding a Cas9 polypeptide and a polynucleotide encoding a guide RNA), whereas Hiatt was cited for teaching a means by which different subunits of a complex can be brought together and assembled into a biologically active complex in a plant cell, namely by crossing a first plant comprising within its genome a stably integrated transgene encoding a first subunit with a second plant comprising within its genome a stably integrated transgene encoding a second subunit to produce a third plant in which the two different subunits are assembled into a biologically active complex. Further, while Hiatt does not teach Cas9 and guide RNAs as different subunits of a complex can be brought together and assembled into a biologically active complex since Hiatt significantly predates the discovery of Cas9 and guide RNAs, one skilled in the art would recognize crossing a first plant comprising within its genome a stably integrated transgene encoding a first subunit with a second plant comprising within its genome a stably integrated transgene encoding a second subunit to produce a third plant in which the two different subunits are assembled into a biologically active complex as one of a variety of different means available to one of skill in the art to bring together different subunits for assembly into a biologically active complex.
With respect to Applicant’s and Declarant’s assertion that Hiatt does not render the claimed invention obvious because Applicant’s Cas9 protein and respective guide RNA need to be expressed at a level that is adequate to effectively edit a desired target site, and because RNA molecules are subject to degradation by cellular RNAses and can be silenced through RNA interference pathways if overexpressed, this is not persuasive, since the expression of Cas9 protein and respective guide RNA at a level that is adequate to effectively edit a desired target site had been achieved in plant cells and plants prior to Applicant’s earliest effective filing date (see, e.g. Yang et al. paragraphs [0126] to [156]; also U.S. Provisional Application No. 61/828737: pages 40-44, 52-60, and Shan et al. Targeted genome modification of crop plants using a CRISPR-Cas system. Nat. Biotechnol. 2013 Aug;31(8):686-8; published 08 August 2013), and since coding polynucleotides have been successfully expressed as RNA in transgenic plants (see, e.g. Hiatt et al. Fig. 4B), including polynucleotides that encode Cas9 and guide RNAs, as evidenced indirectly by the results (effective editing of a desired target site) of Yang et al. and Shan et al. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662